FILED
                               NOT FOR PUBLICATION                            OCT 20 2014

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


YONG ZHONG YANG,                                   No. 11-70260

                 Petitioner,                       Agency No. A096-401-457

     v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted October 9, 2014**
                                San Francisco, California

Before: IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.


1.        Substantial evidence supports the agency’s adverse credibility finding. “A

single supported ground for an adverse credibility finding is sufficient if it relates

to the basis for petitioner’s alleged fear of persecution and goes to the heart of the


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim.” Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006) (internal quotation

marks and alteration omitted). Here, Yang claimed in his second asylum

application and in the merits hearing before the immigration judge that he was

persecuted (including being detained by the police and beaten for three days) based

on his Christian religion. Yet, Yang failed to allege any claim of religious

persecution during his initial airport interview, during his initial asylum interview

with an asylum officer, or in his first submitted asylum application. Yang instead

affirmatively denied having been mistreated or detained in China. This failure to

assert a claim of religious persecution in his initial proceedings was a significant

omission that was material to his claim of persecution and went to the heart of the

matter. See Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material

alterations in the applicant’s account of persecution are sufficient to support an

adverse credibility finding.”); see also Kin v. Holder, 595 F.3d 1050, 1056-57 (9th

Cir. 2010) (concluding omissions from asylum application of a political

demonstration and petitioners’ participation in it were significant where the

information was crucial to establishing persecution claim). Yang was confronted

with these omissions and the BIA reasonably rejected his explanation. See Rivera

v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007); cf. Tekle v. Mukasey, 533 F.3d

1044, 1055 (9th Cir. 2008). In the absence of credible testimony, Yang’s asylum


                                           2
and withholding of removal claims fail. Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).1

2.    Yang’s application for protection under the Convention Against Torture also

fails because it is based on the same testimony found not credible, and he points to

no other evidence demonstrating it is more likely than not he would be tortured if

returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




      1
        Because we uphold the agency’s determination on this ground, we need not
address Yang’s claim that the BIA erred in noting the lack of corroborating
evidence.
                                          3